Title: To James Madison from William A. Burwell, 16 April 1810
From: Burwell, William A.
To: Madison, James


Dr Sir,
Washington April 16th 1810.
By a resolution of this House an adjournment will take place on the 23d. I am personally extremely anxious to get home, every consideration conspires to render me impatient, but I think from the prospect which the last intelligence from Europe presents us, much good might result from the arrival of the J. A. There are also several questions of great national Moment which would probably be decided—if the Session shall be protracted for 10 days. I have thought it right to suggest to you the propriety of advising by a message the continuance of the Session. I should not mention this circumstance except that I believe without such a step C. will adjourn on the 23d. & should you think the measure adviseable the earlier the better, because the members are dispersing very fast. Yours with great respect
W. A Burwell
